DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on December 1, 2021.  
Claims 2-3, 6-7, 10-11 and 14-15 have been cancelled.  
Claims 1, 4-5, 8-9, 12-13 and 16-20 have been amended.
Claims 3-4, 7-8, 11-12 and 14-19 were previously objected to. 
Claims 1, 4-5, 8-9, 12-13 and 16-20 are currently allowed.
The objection to “TITILE” is withdrawn in view of the amendment with a new title.
Claim objections made previously with regard to claims 2-4, 6-16 and 17-19 are withdrawn in views cancellation and/or amendments of the claims. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing apparatus and a non-transitory computer readable medium storing a program that provide a user with an option to execute a function based on a simulation mode in a case where an information processing apparatus having plural functions is used (see original disclosure, i.e. para. 5, and etc.).
With regard to Claim 1, the closest prior arts of record, Asahara, do not disclose or suggest fully, among the other limitations, the additional required limitation of “wherein the display notifies a user in a case where the process for implementing the specified function includes a process unrestorable to a state before execution, and the processor executes the process for implementing the function received by the first specifying section in the simulation mode regardless of the specification received by the second specifying section in a case where the process for implementing the received function includes the process unrestorable to the state before execution”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on December 1, 2021 (i.e. on pg. 9-18), are not fully disclosed by the prior art(s) of record.
With regard to Claims 4-5, 8-9, 12-13 and 16, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 17, the closest prior arts of record, Asahara, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…wherein the process for implementing the function is configured with a plurality of processes that are performed based on a plurality of operations received from a user, the information processing apparatus further comprises: a memory that stores an operation performed by the user with respect to execution of the received function; the first display control section that displays a result of a process corresponding to each operation in a case where execution is performed in the simulation mode; and a reception sensor that receives one or more operations among the plurality of operations, and the execution section implements the specified function again by executing a process again based on an operation that is performed again for the specified operation”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on December 1, 2021 (i.e. on pg. 9-18), are not fully disclosed by the prior art(s) of record.
With regard to Claims 18-19, the claims are depending from the independent Claim 17, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 20, the closest prior arts of record, Asahara, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein the display notifies a user in a case where the process for implementing the specified function includes a process unrestorable to a state before execution, and the processor executes the process for implementing the function received by the first specifying section in the simulation mode regardless of the specification received by the second specifying section in a case where the process for implementing the received function includes the process unrestorable to the state before execution”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on December 1, 2021 (i.e. on pg. 9-18), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1, 4-5, 8-9, 12-13 and 16-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675